UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA

                              )
ESTATE OF CAROLYN MICKENS, et )
al.,                          )
                              )
          Plaintiffs,         )
                              )
          v.                  )                 No. 18-cv-0928 (KBJ)
                              )
US BANK, NATIONAL             )
ASSOCIATION, et al.,          )
                              )
          Defendants.         )
                              )


                             MEMORANDUM OPINION

      On May 22, 2018, defendant BWW Law Group, LLC filed a motion to dismiss

Plaintiffs’ complaint. (ECF No. 5.) This Court’s Local Civil Rules provide that

“[w]ithin 14 days of the date of service or at such other time as the court may direct, an

opposing party shall serve and file a memorandum of points and authorities in

opposition to [a] motion [or] the Court may treat the motion as conceded.” LCvR 7(b).

To date, Plaintiffs have neither filed an opposition to the motion nor requested more

time to do so. Therefore, the Court will GRANT the motion to dismiss as conceded and

will DISMISS without prejudice Plaintiffs’ claims against BWW Law Group.

      A separate Order accompanies this Memorandum Opinion.


DATE: June 18, 2018                      Ketanji Brown Jackson
                                         KETANJI BROWN JACKSON
                                         United States District Judge